Exhibit 10.2

 

FIRST SUPPLEMENTAL INDENTURE

 

FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of
June 16, 2005, among Advanstar Communications Inc., a New York corporation (the
“Company”), the guarantors party hereto (the “Guarantors”) and Wells Fargo Bank,
N.A. (successor by merger to Wells Fargo Bank Minnesota, N.A.), as trustee (the
“Trustee”).

 

RECITALS

 

WHEREAS, the Company, the Guarantors party thereto and the Trustee entered into
the Indenture, dated as of August 18, 2003 (the “Indenture”), relating to the
Company’s Second Priority Senior Secured Floating Rate Notes due 2008 (the
“Floating Rate Notes”) and 10 3/4% Second Priority Senior Secured Notes due
2010;

 

WHEREAS, the Company and the Guarantors propose certain amendments to the
Indenture (the “Proposed Amendments”) with respect to the Floating Rate Notes
only, which Proposed Amendments must be approved with the written consent of the
holders (the “Holders”) of a majority of the outstanding aggregate principal
amount of the Floating Rate Notes;

 

WHEREAS, the Company and the Guarantors also propose certain additional
amendments to the Indenture (the “Additional Amendments” and together with the
Proposed Amendments, the “Amendments”) with respect to the Floating Rate Notes
only, which Additional Amendments must be approved with the written consent of
the Holders of at least two-thirds of the outstanding aggregate principal amount
of the Floating Rate Notes;

 

WHEREAS, the Company has made an offer to purchase the Floating Rate Notes and
solicited the consents of the Holders of the Floating Rate Notes to the
Amendments pursuant to the Offer to Purchase and Consent Solicitation Statement
dated May 31, 2005 (the “Offer and Solicitation”), each upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, pursuant to the Offer and Solicitation, Company has received the valid
consents of the Holders of at least a majority in outstanding aggregate
principal amount of the Floating Rate Notes consenting to the substance of the
Proposed Amendments set forth in this Supplemental Indenture;

 

WHEREAS, pursuant to the Offer and Solicitation, the Company has received the
valid consents of the Holders of at least two-thirds in outstanding aggregate
principal amount of the Floating Rate Notes consenting to the substance of the
Additional Amendments set forth in this Supplemental Indenture;

 

WHEREAS, all conditions and requirements necessary to make this Supplemental
Indenture a valid, binding, and legal instrument in accordance with the terms of
the Indenture have been performed and fulfilled and the execution and delivery
hereof have been in all respects duly authorized; and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to Section 9.06 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually covenanted and agreed as follows:

 

Section 1.  Defined Terms.  Capitalized terms used herein and not otherwise
defined herein are used as defined in the Indenture.

 

Section 2.  Proposed Amendments to Indenture.  Effective as of the Amendment
Effective Date for the Proposed Amendments (as defined below):

 

(a)           The following Sections of the Indenture shall no longer apply with
respect to the Floating Rate Notes and the corresponding provisions in the
Floating Rate Notes shall be deemed to be deleted in their entirety and replaced
with the phrase “Intentionally Omitted”:

 

Existing Section Number

 

Caption

 

 

 

Section 4.03 in its entirety

 

Reports

 

 

 

Section 4.04 in its entirety

 

Compliance Certificate

 

 

 

Section 4.05 in its entirety

 

Taxes

 

 

 

Section 4.07 in its entirety

 

Restricted Payments

 

 

 

Section 4.08 in its entirety

 

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries.

 

 

 

Section 4.09 in its entirety

 

Incurrence of Indebtedness and Issuance of Preferred Stock

 

 

 

Section 4.11 in its entirety

 

Transactions with Affiliates

 

 

 

Section 4.12 in its entirety

 

Liens

 

 

 

Section 4.13 in its entirety

 

Corporate Existence

 

 

 

Section 4.15 in its entirety

 

Limitation on Sale and Leaseback Transactions

 

 

 

Clauses (d) and (e) of Section 4.17

 

Further Assurances; Collateral Inspections and Reports; Costs and
Indemnification

 

(b)           Section 5.01 of the Indenture captioned “Merger, Consolidation, or
Sale of Assets” is hereby amended by rendering each of clause (c), clause
(d) and the last sentence of Section 5.01 inapplicable with respect to the
Floating Rate Notes.

 

2

--------------------------------------------------------------------------------


 

(c)           Section 6.01 of the Indenture captioned “Events of Default” is
hereby amended by rendering each of clauses (d), (e), (f), (g), (j) and (k)
inapplicable with respect to the Floating Rate Notes.

 

(d)           Any definitions used exclusively in the provisions of the
Indenture which no longer apply to the Floating Rate Notes pursuant to
Paragraphs (a) through (c) of this Section 2 are hereby deleted in their
entirety from the Floating Rate Notes and in the Indenture shall no longer apply
with respect to the Floating Rate Notes and all references to paragraphs,
sections, articles or other terms or provisions of the Indenture which no longer
apply to the Floating Rate Notes pursuant to Paragraphs (a) through (c) of this
Section 2 above are hereby deleted in their entirety in the Floating Rate Notes
and in the Indenture shall no longer apply to the Floating Rate Notes.

 

Section 3.  Additional Amendments to the Indenture. Effective as of the
Amendment Effective Date for the Additional Amendments (as defined below):

 

(a)           The following Sections of the Indenture shall no longer apply with
respect to the Floating Rate Notes and the corresponding provisions in the
Floating Rate Notes shall be deemed to be deleted in their entirety and replaced
with the phrase “Intentionally Omitted”:

 

Existing Section Number

 

Caption

 

 

 

Section 4.10 in its entirety

 

Asset Sales

 

 

 

Section 4.14 in its entirety

 

Offer to Repurchase upon Change of Control

 

 

 

Clauses (a), (b) and (c) of Section 4.17

 

Further Assurances; Collateral Inspections and Reports; Costs and
Indemnification

 

(b) Any definitions used exclusively in the provisions of the Indenture which no
longer apply to the Floating Rate Notes pursuant to this Paragraph (a) of this
Section 3 are hereby deleted in their entirety from the Floating Rate Notes and
in the Indenture shall no longer apply to the Floating Rate Notes, and all
references to paragraphs, sections, articles or other terms or provisions of the
Indenture which no longer apply to the Floating Rate Notes pursuant to
Paragraphs (a) of this Section 3 above are hereby deleted in their entirety in
the Floating Rate Notes and in the Indenture shall no longer apply to the
Floating Rate Notes.

 

(c)           The Second Priority Liens are hereby released in their entirety
with respect to the Floating Rate Notes.

 

The Trustee will instruct the Collateral Agent to execute and deliver and the
Collateral Agent will promptly execute and deliver, such instruments
effectuating or confirming such release of the Second Priority Liens which will
have the effect solely of releasing such Second Priority Liens as to the
Collateral described therein, on customary terms and without any recourse,
representation, warranty or liability whatsoever.

 

3

--------------------------------------------------------------------------------


 

Section 4.   Indenture Ratified.  Except as hereby otherwise expressly provided,
the Indenture is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and effect.

 

Section 5.  Counterparts.  This Supplemental Indenture may be signed in various
counterparts which together will constitute one and the same instrument.

 

Section 6.  Supplemental Indenture Is a Supplement To Indenture.  This
Supplemental Indenture is an amendment supplemental to the Indenture and this
Supplemental Indenture will henceforth be read together.

 

Section 7.  Governing Law.  This Supplemental Indenture shall be governed by and
construed in accordance with the laws of the State of New York.

 

Section 8.  References to Supplemental Indenture.  Any and all notices,
requests, certificates and other instruments executed and delivered after the
execution and delivery of this Supplemental Indenture may refer to the Indenture
without making specific reference to this Supplemental Indenture, but
nevertheless all such references to the Indenture shall include this
Supplemental Indenture unless the context otherwise requires.

 

Section 9.  Effect of this Supplemental Indenture.  From and after the Amendment
Effective Date, the Indenture shall be deemed to be modified as herein provided
but except as modified hereby, the Indenture shall continue in full force and
effect. The Indenture as modified hereby shall be read taken and construed as
one and the same instrument.

 

Section 10.  Severability.  In the event that any provisions of this
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 11.  Trust Indenture Act.  If any provisions hereof limit, qualify or
conflict with any provisions of the Trust Indenture Act of 1939 required under
the Trust Indenture Act of 1939 to be a part of and govern this Supplemental
Indenture, the provisions of the Trust Indenture Act of 1939 shall control. If
any provision hereof modifies or excludes any provision of the Trust Indenture
Act of 1939 that pursuant to the Trust Indenture Act of 1939 may be so modified
or excluded, the provisions of the Trust Indenture Act of 1939 as modified or
excluded hereby shall apply.

 

Section 12.  Trustee Makes No Representation.  The Trustee makes no
representation as to the validity or adequacy of this Supplemental Indenture or
the recitals contained herein.

 

Section 13.  Effect of Headings.  The section headings herein are for
convenience only and shall not affect the construction thereof.

 

Section 14.  Effectiveness.  This Supplemental Indenture shall become effective
upon execution by the Company, the Guarantors and the Trustee. As used herein,
the “Amendment Effective Date” shall mean (i) with respect to Proposed
Amendments, the date that the Company delivers written notice to the Trustee
that consents have been received from Holders of at least a majority of the then
outstanding aggregate principal amount of Floating Rate Notes and the

 

4

--------------------------------------------------------------------------------


 

related Notes have been accepted for purchase in the Offer and Solicitation and
(ii) with respect to the Additional Amendments, the date that the Company
delivers written notice to the Trustee that consents have been received from
Holders of at least two-thirds of the then outstanding aggregate principal
amount of the Floating Rate Notes and the related Notes have been accepted for
purchase in the Offer and Solicitation.

 



[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

 

 

ADVANSTAR COMMUNICATIONS INC.

 

 

 

 

 

By:

/s/ David W. Montgomery

 

 

 

Name:

David W. Montgomery

 

 

Title:

V.P. Finance and CFO

 

 

 

MEN’S APPAREL GUILD IN
      CALIFORNIA, INC., as Guarantor

 

 

 

 

 

By:

/s/ David W. Montgomery

 

 

 

Name:

David W. Montgomery

 

 

Title:

V.P. Finance and CFO

 

 

 

APPLIED BUSINESS
      teleCOMMUNICATIONS, as
      Guarantor

 

 

 

 

 

By:

/s/ David W. Montgomery

 

 

 

Name:

David W. Montgomery

 

 

Title:

V.P. Finance and CFO

 

 

 

WELLS FARGO BANK, N.A., as
       Trustee

 

 

 

 

 

By:

/s/ Jane Y. Schweiger

 

 

 

Name:

Jane Y. Schweiger

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------